DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto JP H 11-46000.
In reference to claim 1, Sakamoto (JP H11-46000), hereafter “Sakamoto,” a machine translation of which is included herewith and cited herein, discloses a thin film transistor, with reference to Figure 1, comprising: a substrate 1, a buffer layer 2 disposed on the substrate; a polysilicon layer 3 disposed on the buffer layer; a gate insulating layer 4 disposed on the buffer layer and the polysilicon layer; a gate 5 disposed on the gate insulating layer; an interlayered insulating layer 10 disposed on the gate insulating layer and the gate; a source 6, 11 disposed on the polysilicon layer; and a drain 7, 12 disposed on the polysilicon layer, paragraph 34, wherein the interlayered insulating layer comprises a SiNx layer, and the SiNx layer comprises: a first layer 9 made of SiNx having a first density; and a second layer 8 made of SiNx having a second density, paragraphs 54 and 55.

In reference to claim 6, Sakamoto discloses the first layer 9 is disposed on the second layer 8, and the second layer is disposed between the gate insulating layer 4 and the first layer 8, Figure 1.
In reference to claim 7, Sakamoto discloses the first layer 9 has a thickness greater than 150 angstroms, (400 nm) paragraph 55.
	In reference to claims 8 and 9, Sakamoto discloses an array substrate comprising the thin film transistor disposed on the array substrate and a display panel comprising the array substrate, paragraph 2.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0227249).
In reference to claim 1, Li et al. (US 2020/0227249) hereafter “Li,” discloses a thin film transistor, with reference to Figure 4, comprising: a substrate 412, a buffer layer 404 disposed on the substrate; a polysilicon layer 414 disposed on the buffer layer, paragraph 26; a gate insulating layer 406 disposed on the buffer layer and the polysilicon layer, paragraph 27; a gate 408 disposed on the gate insulating layer, paragraph 28; an interlayered insulating layer 420 disposed 
In reference to claim 2, Li discloses the first density is greater than the second density, paragraph 31.
In reference to claim 5, Li discloses the second layer is disposed on the first layer, and the first layer is disposed between the gate insulating layer and the second layer, paragraph 31 and Figure 4.
In reference to claims 8 and 9, Li discloses an array substrate comprising the thin film transistor disposed on the array substrate and a display panel comprising the array substrate, paragraphs 2-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto JP H 11-46000 in view of Chen et al. (US 2019/0259598).
In reference to claims 3 and 4, Sakamoto discloses the first layer has a first density greater than the second density of the second layer, paragraph 55. In addition, the relationship .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0227249) in view of Chen et al. (US 2019/0259598).
In reference to claims 3 and 4, Li discloses the first layer has a first density greater than the second density of the second layer, paragraph 31. In addition, the relationship between density of a silicon nitride layer and wet etch rate is well known in the art, where higher density results in lower wet etch rate, see for example Chen et al. (US 2019/0259598), paragraph 32. Therefore Li in view of Chen suggests a first layer with an etching rate in 1% hydrofluoric acid that is less than an etching rate of the second layer. Where the general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0227249) in view of Yoo et al. (US 2012/0181533).
In reference to claim 7, Li is silent regarding the first layer having a thickness greater than 150 angstroms.
Yoo et al. (US 2012/0181533) discloses a thin film transistor including teaching a first layer having a thickness greater than 150 angstroms, first passivation layer in paragraphs 55, 29, and 51. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first layer to have a thickness greater than 150 angstroms. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto JP H 11-46000 in view of Chung et al. (US 2016/0329430).
In reference to claim 10, Sakamoto does not disclose a planarization layer, a pixel defining layer, and a light emitting layer are further disposed sequentially on the array substrate.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0227249) in view of Chung et al. (US 2016/0329430).
In reference to claim 10, Li does not disclose a planarization layer, a pixel defining layer, and a light emitting layer are further disposed sequentially on the array substrate.
Chung discloses a display device, with reference to Figure 6, including teaching a planarization layer 475, a pixel defining layer 490, and a light emitting layer 482 are further disposed sequentially on the array substrate, paragraphs 155, 161, and 168. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a planarization layer, a pixel defining layer, and a light emitting layer to be further disposed sequentially on the array substrate. One would have been motivated to do so in order to employ the thin film transistor in an OLED display device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897